TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-03-00473-CR



                               James Thomas LaPointe, Appellant

                                                  v.

                                   The State of Texas, Appellee



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 01-1067-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



                             MEMORANDUM OPINION


               In November 2001, James Thomas LaPointe was indicted in this cause for aggravated

sexual assault and aggravated kidnapping. In February 2003, he was reindicted in local cause

number 03-111-K368 for the same offenses, plus an additional count. The earlier cause was

dismissed after he was convicted in the latter cause. LaPointe filed a notice of appeal under both

cause numbers.

               Because there was no judgment of conviction or other appealable order in the instant

cause, there is nothing to appeal and our jurisdiction is not invoked. The State’s motion to dismiss

this appeal is granted. This does not affect LaPointe’s appeal from the judgment of conviction in

cause number 03-111-K368, our cause number 03-03-00460-CR.1



  1
    The district court ordered that all motions, orders, and subpoenas filed in the instant cause were
to be applicable in cause number 03-111-K368. Therefore, those documents should be included in
the clerk’s record in our cause number 03-03-00460-CR.
              The appeal is dismissed.




                                           W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed

Filed: August 29, 2003

Do Not Publish




                                              2